DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlard (U.S. Patent Publication No. 2017/0040859).
Regarding Claim 1, Langlard teaches a method of manufacturing a rotary electric machine armature that includes a cylindrical armature core (Fig. 1, 2) in which a plurality of slots (Fig. 2, 15) that extend in an axial direction are disposed in a circumferential direction and a coil (Fig. 1, 3) wound around the armature core (Fig. 1, 2), the slots (Fig. 2, 15) having respective radial openings (Fig. 1, 18) that open in a radial direction, and the coil (Fig. 1, 3) being formed by joining a plurality of segment conductors (Fig. 1, 19 & 25) to each other, the method comprising:
preparing a plurality of the segment conductors (Fig. 1, 19 & 25) ([0067] & [0068]) and preparing the armature core (Fig. 1, 2) ([0065]), the segment conductors (Fig. 1, 19 & 25) having respective conductor side portions (Fig. 3, 20, 21, 26 & 27) that extend along the axial direction and respective crossover portions (Fig. 3, 22 & 28) connected to the conductor side portions (Fig. 3, 20, 21, 26 & 27) on an outer side of the armature core (Fig. 1, 2) in the axial 
arranging, when the segment conductor (Fig. 1, 19), among the plurality of segment conductors, the crossover portion (Fig. 3, 22) of which is disposed on one side (Fig. 2, upper side) in the axial direction with respect to the armature core (Fig. 1, 2), is defined as a first segment conductor (Fig. 2, 3a) and the segment conductor (Fig. 1, 25), the crossover portion (Fig. 3, 28) of which is disposed on the other side (Fig. 2, lower side) in the axial direction with respect to the armature core (Fig. 1, 2), is defined as a second segment conductor (Fig. 2, 3b), at least either the conductor side portions (Fig. 3, 20 & 21) of the first segment conductor (Fig. 2, 3a) or the conductor side portions (Fig. 3, 26 & 27) of the second segment conductor (Fig. 2, 3b) in the slots (Fig. 2, 15) such that the facing surface (Fig. 3, 23 & 24) of one of the joint portions of the first segment conductor (Fig. 2, 3a) and the facing surface (Fig. 3, 29 & 30) of one of the joint portions of the second segment conductor (Fig. 2, 3b) face each other ([0069]);
regulating movement of the conductor side portions (Fig. 3, 20, 21, 26 & 27) in the radial direction ([0078]: pressure against the layers); and
joining the joint portions of the first segment conductor (Fig. 2, 3a) and the joint portions of the second segment conductor (Fig. 2, 3b) to each other while maintaining a regulating state ([0025], [0026], [0073]-[0081]) ([0078]:pressure against the layers) ([0081]: pressure exerted by their tight mounting inside the slot)
Regarding Claim 2, Langlard teaches the method of manufacturing according to claim 1, wherein:
the arranging includes arranging both the conductor side portions  (Fig. 3, 20 & 21) of the first segment conductor (Fig. 2, 3a) and the conductor side portions (Fig. 3, 26 & 27) of the second segment conductor (Fig. 2, 3b) in the slots (Fig. 2, 15) ([0069], [0071]); and

Regarding Claim 3, Langlard teaches the method of manufacturing claim 1, wherein:
the regulating includes pressing at least a part of the conductor side portions (Fig. 3, 20, 21, 26 & 27) in the radial direction ([0078]: pressure against the layers); and
the joining includes joining the joint portions of the first segment conductor (Fig. 2, 3a) and the joint portions of the second segment conductor (Fig. 2, 3b) to each other while maintaining a pressing state ([0073]-[0081]) ([0078]:pressure against the layers) ([0081]: pressure exerted by their tight mounting inside the slot).
Regarding Claim 4, Langlard teaches the method of manufacturing to claim 3, wherein
the pressing includes pressing at least a part of the conductor side portions (Fig. 3, 20, 21, 26 & 27) in the radial direction from a side of the radial opening (Fig. 9 shows that the shims are located on the opening side) so that a pressing force is transferred to an inner wall surface of the slot on an opposite side (Fig. 2, slot insulation (37a) side) from the side of the radial opening (The pressure applied by the shim (38) would be transferred to the other side of the slot via layers (36a-36h).).
Regarding Claim 5, Langlard teaches the method of manufacturing according to claim 3, wherein 
the pressing includes pressing at least a part of the conductor side portions (Fig. 3, 20, 21, 26 & 27) from the radial opening (Fig. 9 shows that the shims are located on the opening side).
Regarding Claim 6, Langlard teaches the method of manufacturing according to claim 3, wherein

Regarding Claim 7, Langlard teaches the method of manufacturing according to claim 6, wherein
the pressing includes pressing a pressing region (Fig. 9, the area of the conductor side portion (20, 21, 26 & 27) where the shim (38) is in contact) of the conductor side portions (Fig. 3, 20, 21, 26 & 27) and not pressing a non-pressing region (Fig. 9, the area of the conductor side (20, 21, 26 & 27) where the shim in not in contact) of the conductor side portions (Fig. 3, 20, 21, 26 & 27), the pressing region (Fig. 9, the area of the conductor side portion (20, 21, 26 & 27) where the shim (38) is in contact) including the joint portions (Fig. 9, portions having the facing surfaces (23 & 24)) of the first segment conductor (Fig. 2, 3a) and the joint portions (Fig. 9, portions having the facing surfaces (29 & 30)) of the second segment conductor (Fig. 2, 3b) (Fig. 9 shows that the facing surfaces (23, 24, 29, 30) are aligned with the contact area of the shim (38a, 38b)).
Regarding Claim 8, Langlard teaches the method of manufacturing according to claim 3, wherein:
the joint portions (Fig. 9, portions having the facing surfaces (23 & 24)) of the first segment conductor (Fig. 2, 3a) and the joint portions (Fig. 9, portions having the facing surfaces (29 & 30)) of the second segment conductor (Fig. 2, 3b) are shaped to be fitted with each other in the radial direction (Fig. 9 shows the facing surfaces (23, 24, 29, 30) without any insulation (19a & 25a) are fitted in the radial direction.); and
the pressing includes pressing the conductor side portions (Fig. 3, 20 & 21) of the first segment conductor (Fig. 2, 3a) and the conductor side portions (Fig. 3, 26 & 27) of the second segment conductor (Fig. 2, 3b) in the radial direction to fit the joint portions (Fig. 9, portions having the facing surfaces (23 & 24)) of the first segment conductor (Fig. 2, 3a) and the joint 
Regarding Claim 10, Langlard teaches the method of manufacturing according to claim 1, wherein
a width of the radial opening (Fig. 1, 18) in the circumferential direction is smaller than a width, in the circumferential direction, of a region of the slot (Fig. 2, 15) in which the conductor side portions are disposed (Fig. 2, shows that the width of the radial opening (18) is much smaller than the width of the slot (15)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlard (U.S. Patent Publication No. 2017/0040859) in view of Hattori (U.S. Patent Publication No. 2016/0172919).
Regarding Claim 9, Langlard teaches the method of manufacturing according to claim 1, but, do not explicitly teach further comprising:
disposing a conductive joint material on at least one of the facing surfaces which face each other, the conductive joint material joining the joint portions of the first segment conductor and the joint portions of the second segment conductor to each other while securing conductivity, wherein
the joining includes joining the joint portions of the first segment conductor and the joint portions of the second segment conductor to each other by heating the conductive joint material.
Hattori teaches disposing a conductive joint material (Fig. 5, 48) ([0049], line 1: conductive particles) on at least one of the facing surfaces (tip surface) which face each other, the conductive joint material (Fig. 5, 48) joining the joint portions of the first segment conductor (Fig. 5, 32) and the joint portions of the second segment conductor (Fig. 5, 40) to each other while securing conductivity, wherein
the joining includes joining the joint portions of the first segment conductor (Fig. 5, 32) and the joint portions of the second segment conductor (Fig. 5, 40) to each other by heating the conductive joint material ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the binder (48) of Hattori on the one or more facing surfaces (23, 24, 29, 30) of Langlard in order to ensure a secure joint between the first segment conductor and the second segment conductor.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6/11/2021